RELEASE, CONSULTING AND NONCOMPETITION AGREEMENT

    This Release, Consulting and Noncompetition Agreement (this “Agreement”) is
entered into as of April 12, 2005, by and between NewAlliance Bancshares, Inc.,
a Delaware corporation (“NewAlliance”), NewAlliance Bank, a Connecticut savings
bank and a wholly-owned subsidiary of NewAlliance (“NewAlliance Bank”),
Cornerstone Bancorp, Inc., a Connecticut corporation (“Cornerstone”),
Cornerstone Bank, a Connecticut bank and a wholly-owned subsidiary of
Cornerstone (“Cornerstone Bank”), and Paul H. Reader (the “Consultant”).


RECITALS:


WHEREAS, the Consultant is currently the Senior Vice President of Cornerstone
and the Senior Executive Vice President of Cornerstone Bank;


WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of April 12, 2005
(the “Merger Agreement”), by and among NewAlliance, NewAlliance Bank,
Cornerstone and Cornerstone Bank, Cornerstone will merge with and into
NewAlliance, with NewAlliance being the surviving entity (the “Merger”), and
Cornerstone Bank will merge with and into NewAlliance Bank, with NewAlliance
Bank being the surviving entity;


WHEREAS, the parties hereto recognize and acknowledge the interest of
NewAlliance and NewAlliance Bank in protecting the business and goodwill
associated with Cornerstone and Cornerstone Bank following the Merger by having
the Consultant enter into this Agreement; and


WHEREAS, NewAlliance and NewAlliance Bank desire to have the Consultant provide,
and the Consultant is willing to provide NewAlliance and NewAlliance Bank with,
the consulting services on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1. Defined Terms.


Any capitalized terms not defined in this Agreement shall have as their meanings
the definitions contained in the Merger Agreement.


2. Consultancy.


(a) Subject to the provisions of Section 2(d) hereof, the parties hereto agree
that, during the six-month period immediately following the Effective Time of
the Merger (the “Consulting Period”), the Consultant undertakes to provide his
personal advice and counsel to NewAlliance and its subsidiaries and affiliates
(including NewAlliance Bank) in connection with the business of NewAlliance and
its subsidiaries, including, but not limited to, consulting with NewAlliance
regarding the operations and customer relationships of

--------------------------------------------------------------------------------


NewAlliance and its subsidiaries, providing introductions to customers and
providing personal services similar to those the Consultant is currently
providing Cornerstone and Cornerstone Bank (collectively the “Consulting
Services”), subject to the terms and conditions which are set forth herein. The
Consultant shall provide such Consulting Services as may be requested from time
to time by the Executive Vice President - Business Banking of NewAlliance Bank,
and if he or she is not in the office on the date in question, then by the
President and Chief Executive Officer of NewAlliance, and if he or she is also
not in the office on the date in question, then by the Executive Vice President
and Chief Operating Officer of NewAlliance. During the Consulting Period, the
Consultant shall be available to devote his full business time, attention,
skills and effort (other than during holidays, vacations and periods of illness)
to the business and affairs of NewAlliance and its subsidiaries and affiliates
and shall use his reasonable best efforts to promote the interests of
NewAlliance and its subsidiaries and affiliates. Such Consulting Services may be
provided in person, telephonically, electronically or by correspondence as
NewAlliance, NewAlliance Bank and the Consultant may agree. The Consultant shall
be available for meetings at the principal executive offices of NewAlliance and
NewAlliance Bank at such times as shall be reasonable and appropriate.


(b) During the Consulting Period, NewAlliance or NewAlliance Bank shall
reimburse the Consultant or otherwise provide for or pay for all reasonable
expenses incurred by the Consultant at the request of NewAlliance or NewAlliance
Bank, subject to such documentation and prior approval as may be required by
NewAlliance or NewAlliance Bank, including but not limited to payment of club
membership dues and assessments for the Executive (which shall not exceed an
aggregate of $5,000 per year). In addition, during the Consulting Period,
NewAlliance Bank shall provide the Consultant with the continued use of an
automobile of the same make, year and model as provided by Cornerstone Bank to
the Consultant as of the date of this Agreement, with NewAlliance Bank paying
the costs for fuel, insurance, maintenance and repairs of the automobile during
the Consulting Period.


(c) During the Consulting Period, the Consultant shall be treated as an
independent contractor and shall not be deemed to be an employee of NewAlliance
or any subsidiary or affiliate of NewAlliance.


(d) The Consultant may terminate the Consulting Period by providing thirty (30)
days written notice to NewAlliance and NewAlliance Bank. In addition, the
Consulting Period shall automatically terminate by reason of the death of the
Consultant and no notice of termination shall be required. NewAlliance or
NewAlliance Bank may terminate the Consulting Services for Cause as hereinafter
defined, in which event the Consulting Period will end as of the date the
Consulting Services are terminated.


(e) For purposes of this Agreement, termination for “Cause” shall mean a
discharge because the Board of Directors of NewAlliance or NewAlliance Bank (the
“NewAlliance Board”) determines that the Consultant has: (A) willfully failed to
perform his assigned duties under this Agreement, other than any failure
resulting from the Consultant's incapacity due to physical or mental injury or
illness; (B) committed an act involving moral turpitude in connection with his
Consulting Services; (C) engaged in willful misconduct; (D) breached
2

--------------------------------------------------------------------------------


his fiduciary duties for personal profit; (E) willfully violated, in any
material respect, any law, rule or regulation (other than traffic violations or
similar offenses), written agreement or final cease-and-desist order with
respect to his performance of services for NewAlliance or its subsidiaries and
affiliates, as determined by the NewAlliance Board; or (F) materially breached
the terms of this Agreement and failed to cure such material breach during a
15-day period following the date on which the NewAlliance Board gives written
notice to the Consultant of the material breach. For purposes of the definition
of Cause, no act or failure to act, on the part of the Consultant, shall be
considered "willful" unless it is done, or omitted to be done, by the Consultant
in bad faith or without reasonable belief that the Consultant's action or
omission was in the best interests of NewAlliance or its subsidiaries and
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the NewAlliance Board or based upon the written
advice of counsel for NewAlliance shall be conclusively presumed to be done, or
omitted to be done, by the Consultant in good faith and in the best interests of
NewAlliance or its subsidiaries and affiliates. The cessation of the Consulting
Services shall not be deemed to be for "Cause" within the meaning of this
Section 2(e) unless and until there shall have been delivered to the Consultant
a copy of a resolution duly adopted by the affirmative vote of three-fourths of
the members of the NewAlliance Board at a meeting of such Board called and held
for such purpose (after reasonable notice is provided to the Consultant and the
Consultant is given an opportunity, together with counsel, to be heard before
such Board), finding that, in the good faith opinion of such Board, the
Consultant is guilty of the conduct described in this Section 2(e), and
specifying the particulars thereof in detail.


(f) The obligations of NewAlliance and NewAlliance Bank under this Agreement are
subject to and contingent upon the Consultant continuing to be employed by
Cornerstone and Cornerstone Bank from the date hereof until the Effective Time
of the Merger.


3. Non-Disclosure of Confidential Information.


Except in the course of his services to NewAlliance and NewAlliance Bank
hereunder, and in the pursuit of the business of NewAlliance or any of its
subsidiaries or affiliates, the Consultant shall not, except as required by law,
at any time during or following the Consulting Period, disclose or use any
confidential information or proprietary data of NewAlliance or any of its
subsidiaries or affiliates or predecessors, unless such confidential information
or proprietary data become publicly known through no fault of the Consultant.
The Consultant agrees that all information concerning the identity of the
customers of NewAlliance and its subsidiaries and affiliates and the relations
of such entities with their customers is confidential information. This Section
3 shall survive the termination or expiration of the Consulting Period.


4. Non-Competition Provisions.


The Consultant agrees that during the 18-month period immediately following the
Effective Date of the Merger (the “Non-Competition Period”), the Consultant will
not (i) without the prior written consent of NewAlliance Bank, engage in, become
interested in, directly or indirectly, as a sole proprietor, as a partner in a
partnership, or as a shareholder in a corporation, or become associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise or entity located in
3

--------------------------------------------------------------------------------


any of Fairfield, Hartford, Litchfield, Middlesex, New Haven, New London,
Tolland or Windham Counties in the State of Connecticut or Kent, Providence or
Washington Counties in the State of Rhode Island (collectively, the “Counties”
and individually a “County”) or in the New York, New York Primary Metropolitan
Statistical Area (“PMSA”), which proprietorship, partnership, corporation,
enterprise or other entity is, or may be deemed to be by NewAlliance Bank,
competitive with any business carried on by NewAlliance, NewAlliance Bank or any
of their subsidiaries, including but not limited to entities which lend money
and take deposits (in each case, a “Competing Business”), provided, however,
that this provision shall not prohibit the Consultant from owning bonds,
non-voting preferred stock or up to five percent (5%) of the outstanding common
stock of any Competing Business if such common stock is publicly traded, (ii)
solicit or induce, or cause others to solicit or induce, any employee of
NewAlliance or any of its subsidiaries to leave the employment of such entities,
or (iii) solicit (whether by mail, telephone, personal meeting or any other
means, excluding general solicitations of the public that are not based in whole
or in part on any list of customers of NewAlliance or any of its subsidiaries)
any customer of NewAlliance or any of its subsidiaries to transact business with
any other entity, whether or not a Competing Business, or to reduce or refrain
from doing any business with NewAlliance or its subsidiaries, or interfere with
or damage (or attempt to interfere with or damage) any relationship between
NewAlliance or its subsidiaries and any such customers. In the event the
Consultant desires to join a Competing Business and requests the written consent
of NewAlliance Bank to permit him to do so during the Non-Competition Period,
the Consultant shall provide the President and Chief Executive Officer of
NewAlliance Bank with the identity of the Competing Business, the nature of his
proposed position, duties and responsibilities with such entity, and such other
information as may be reasonably requested by NewAlliance Bank within fifteen
(15) days of receiving such request. NewAlliance Bank agrees to consider and
review any such request (provided that no more than one request may be submitted
within any 45 day period), and to notify the Consultant of its determination
within thirty (30) days of receiving the information requested pursuant to the
preceding sentence.


5. Compensation.


(a) On December 30, 2005 and in consideration for the Consultant executing the
General Release attached hereto as Exhibit A in a timely manner so that it is
effective and irrevocable prior to the date of such payment, Cornerstone or
Cornerstone Bank shall pay to the Consultant a lump sum cash amount equal to
$722,641, minus applicable withholding, so that the full amount of such payment
is included in the Consultant’s taxable income for 2005.


(b) In consideration of the obligations and commitments of the Consultant under
this Agreement, including the execution of the General Release attached hereto
as Exhibit A by the Consultant in a timely manner so that such release is
effective and irrevocable prior to the date of the payment pursuant to Section
5(a) hereof, NewAlliance or NewAlliance Bank shall pay to the Consultant an
amount equal to $13,333.33 per month on the last business day of each month
during the Consulting Period.

4

--------------------------------------------------------------------------------


(c) During the Consulting Period and for a period of thirty-six months following
the expiration or termination of the Consultant Period, NewAlliance or
NewAlliance Bank shall provide medical, dental, life and accidental death and
dismemberment coverage to the Consultant under the policies offered by
NewAlliance and NewAlliance Bank to their employees, on the same terms and
conditions as if the Consultant was an employee of NewAlliance Bank, with the
Consultant responsible for paying the employee share of any premiums, copayments
or deductibles and with the accident, disability and life insurance coverage
subject to the maximum coverage limits in the current policies of Cornerstone
Bank. For purposes of determining eligibility under such plans, the Consultant
shall be credited with his service as a Cornerstone Bank employee and shall not
be subject to any pre-existing condition limitation for conditions covered under
such plans. In addition, each such plan which provides health insurance benefits
shall honor any deductible and out-of-pocket expenses incurred by the Consultant
under any comparable Cornerstone Bank plan for the plan year in which the
Effective Time occurs.


(d) Notwithstanding anything contained herein to the contrary, NewAlliance or
NewAlliance Bank shall pay to the Consultant his vested benefits under the
Salary Continuation Agreement between the Consultant and Cornerstone Bank
adopted on or about June 7, 2002 and effective as of April 1, 2002 (the “SERP
Agreement”), with the benefits to be paid in the amounts and at the times set
forth in the SERP Agreement, provided that none of the events specified in
Article 5 of the SERP Agreement have occurred. NewAlliance and NewAlliance Bank
agree that Cornerstone Bank and the Executive may amend the SERP if deemed
necessary to bring it into compliance with Section 409A of the Code, provided
that NewAlliance and its counsel shall have an appropriate opportunity to review
and comment on such amendment prior to its adoption. Provided that the
Consultant consents to any amendment to the SERP Agreement that may be deemed
necessary or appropriate by NewAlliance or NewAlliance Bank to comply with
Section 409A of the Code, NewAlliance and NewAlliance Bank agree not to take any
action, without the prior written consent of the Consultant, that would result
in any penalty tax or interest being owed by the Consultant under Section
409A(a)(1)(B) of the Code with respect to the Consultant’s benefits under the
SERP Agreement.
 
6. Certain Supplemental Payments by NewAlliance.


(a) In the event that it is determined that part or all of the compensation and
benefits to be paid to the Consultant, whether or not payable hereunder, (i)
constitute “parachute payments” under Section 280G of the Code (the “Payments”),
and (ii) equal or exceed three (3) times the Consultant’s “Base Amount” (as such
term is used under Section 280G of the Code), NewAlliance, on or before the date
for payment of the excise tax imposed under Section 4999 of the Code, shall pay
to or on behalf of the Consultant, in a single lump sum, an amount (the
“Gross-Up Amount”) such that, after payment of all federal, state and local
income tax and any additional excise tax under Section 4999 of the Code in
respect of the Gross-Up Amount payment, the Consultant will be fully reimbursed
for the amount of such excise tax.


(b) The determination of the Payments, the Base Amount and the Gross-Up Amount,
as well as any other calculations necessary to implement this Section 6 shall be
made by counsel to NewAlliance, with such counsel’s fee to be paid by
NewAlliance.

5

--------------------------------------------------------------------------------


(c) As promptly as practicable following the above determinations, NewAlliance
shall pay to or distribute to or for the benefit of the Consultant such amounts
as are then due to the Consultant under this Agreement and shall promptly pay to
or distribute for the benefit of the Consultant in the future such amounts as
become due to the Consultant under this Agreement.


(d) As a result of the uncertainty in the application of Section 280G of the
Code at the time of an initial determination hereunder, it is possible that
payments will not have been made by NewAlliance which should have been made
under clause (a) of this Section 6 (“Underpayment”). In the event that there is
a final determination by the Internal Revenue Service, or a final determination
by a court of competent jurisdiction, that an Underpayment has been made and the
Consultant thereafter is required to make any payment of an excise tax, income
tax, any interest or penalty, the firm selected under clause (b) above shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by NewAlliance to or for the benefit of the
Consultant. If and to the extent that the Consultant receives any tax refund
from the Internal Revenue Service that is attributable to payments by
NewAlliance pursuant to this Section 6 of amounts in excess of the actual
Gross-Up Amount as finally determined by the Internal Revenue Service or a court
of competent jurisdiction (“Overpayment”), the Consultant shall promptly pay to
NewAlliance the amount of such refund that is attributable to the Overpayment
(together with any interest paid or credited thereon after taxes applicable
thereto); provided, however, the Consultant shall not have any obligation to pay
NewAlliance any amount pursuant to this Section 6(d) if and to the extent that
any such obligation would cause the arrangement to be treated as a loan or
extension of credit prohibited by applicable law.
 
    7. Successors and Assigns
 
(a) Each of NewAlliance and NewAlliance Bank will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets, by
agreement in form and substance satisfactory to the Consultant, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that NewAlliance or NewAlliance Bank
would be required to perform it if no such succession or assignment had taken
place. Any failure of NewAlliance or NewAlliance Bank to obtain such agreement
prior to the effectiveness of any such succession or assignment shall be a
material breach of this Agreement.


(b) This Agreement and all rights of the Consultant shall inure to the benefit
of and be enforceable by the Consultant’s personal or legal representatives,
estate, executors, administrators, heirs and beneficiaries. All amounts payable
to the Consultant hereunder shall be paid, in the event of the Consultant’s
death, to the Consultant’s estate, heirs and representatives. Except as provided
in this Section 7, no party may assign this Agreement or any rights, interests,
or obligations hereunder without the prior written approval of the other party.
Subject to the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns pursuant to Section 7(a). This Agreement shall not be
terminated by the voluntary or involuntary dissolution of NewAlliance or
NewAlliance Bank.

6

--------------------------------------------------------------------------------


8. Enforcement.


(a) This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Connecticut, without reference to
its principles of conflict of laws, except to the extent that federal law shall
be deemed to preempt such state laws.


(b) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
The covenants in Section 4 of this Agreement with respect to the Counties and
the PMSA shall be deemed to be separate covenants with respect to each County
and PMSA, and should any court of competent jurisdiction conclude or find that
this Agreement or any portion is not enforceable with respect to any of the
Counties or PMSA, such conclusion or finding shall in no way render invalid or
unenforceable the covenants herein with respect to any other County or PMSA.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.


(c) The Consultant acknowledges that NewAlliance and NewAlliance Bank would not
have entered into the Merger Agreement or intend to consummate the Merger unless
the Consultant had, among other things, entered into this Agreement. Any breach
of Sections 3 or 4 of this Agreement will result in irreparable damage to
NewAlliance and NewAlliance Bank for which NewAlliance and NewAlliance Bank will
not have an adequate remedy at law. In addition to any other remedies and
damages available to NewAlliance and NewAlliance Bank, the Consultant further
acknowledges that NewAlliance and NewAlliance Bank shall be entitled to seek
injunctive relief hereunder to enjoin any breach of Sections 3 or 4 of this
Agreement, and the parties hereby consent to any injunction issued in favor of
NewAlliance and NewAlliance Bank by any court of competent jurisdiction, without
prejudice to any other right or remedy to which NewAlliance and NewAlliance Bank
may be entitled. The Consultant represents and acknowledges that, in light of
his experience and capabilities, the Consultant can obtain employment with other
than a Competing Business or in a business engaged in other lines and/or of a
different nature than those engaged in by NewAlliance or its subsidiaries or
affiliates, and that the enforcement of a remedy by way of injunction will not
prevent the Consultant from earning a livelihood. In the event of a breach of
this Agreement by the Consultant, the Consultant acknowledges that in addition
to or in lieu of NewAlliance or NewAlliance Bank seeking injunctive relief,
NewAlliance or NewAlliance Bank may also seek to recoup any or all amounts paid
by NewAlliance or NewAlliance Bank to the Consultant pursuant to Section 5
hereof. Each of the remedies available to NewAlliance and NewAlliance Bank in
the event of a breach by the Consultant shall be cumulative and not mutually
exclusive.

7

--------------------------------------------------------------------------------


9. Amendment.


This Agreement may be amended or modified at any time by a written instrument
executed by the parties prior to the Effective Time of the Merger and thereafter
by NewAlliance, NewAlliance Bank and the Consultant; provided, however, that if
the NewAlliance Board determines, after a review of Section 409A of the Code and
all applicable Internal Revenue Service guidance, that this Agreement should be
amended to comply with Section 409A of the Code, the NewAlliance Board may amend
this Agreement to make any changes required to comply with Section 409A of the
Code.


 
10. Withholding.


NewAlliance and NewAlliance Bank shall be entitled to withhold from amounts to
be paid to the Consultant hereunder any federal, state or local withholding or
other taxes, or charge which it is from time to time required to withhold.
NewAlliance and NewAlliance Bank shall be entitled to rely on an opinion of
counsel if any question as to the amount or requirement of any such withholding
shall arise.


11. Notice.


Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

     
If to the Consultant:
     
Paul H. Reader
 
At the address last appearing
 
on the records of NewAlliance
     
If to Cornerstone and Cornerstone Bank:
     
Cornerstone Bancorp, Inc.
 
Cornerstone Bank
 
550 Summer Street
 
Stamford, Connecticut 06901
     
Attention: Chairman of the Compensation Committee of the Board

 
8

--------------------------------------------------------------------------------


 

     
If to NewAlliance and NewAlliance Bank:
     
NewAlliance Bancshares, Inc.
 
NewAlliance Bank
 
195 Church Street
 
New Haven, Connecticut 06510
     
(or the address of their principal executive office, if different)
 
Attention: Chairman of the Compensation Committee of the Board
     
with a copy, in the case of a notice to NewAlliance and NewAlliance Bank, to:
 
Elias, Matz, Tiernan & Herrick L.L.P.
 
734 15th Street, N.W.
 
Washington, D.C. 20005
 
Attention: Raymond A. Tiernan, Esq.
 
   Gerald F. Heupel, Jr., Esq.



     12. Waiver.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


13. Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.


14. Governing Law.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.


15. Headings and Construction.


The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

9

--------------------------------------------------------------------------------


16. Entire Agreement.


This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including but not limited to that certain employment agreement dated as
of May 17, 2001 between Cornerstone, Cornerstone Bank and the Consultant (the
“Cornerstone Employment Agreement”). Notwithstanding anything contained herein
to the contrary, this Agreement does not supersede the SERP Agreement.


17. Effectiveness.


Notwithstanding anything to the contrary contained in this Agreement, the
effectiveness of this Agreement shall be subject to consummation of the Merger
in accordance with the terms of the Merger Agreement, as the same may be amended
by the parties thereto in accordance with its terms, except that Section 5(a)
hereof shall be effective immediately. In the event the Merger Agreement is
terminated for any reason, this Agreement shall be deemed null and void,
including Section 5(a) hereof if the Merger Agreement is terminated prior to the
time the payment pursuant to Section 5(a) hereof is made.




[Signature Page Follows]


 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of NewAlliance, NewAlliance Bank, Cornerstone and
Cornerstone Bank has caused this Agreement to be executed by its duly authorized
officer, and the Consultant has signed this Agreement, effective as of the date
first above written.




WITNESS:
CONSULTANT:
   
/s/ Leigh A. Hardisty
/s/ Paul H. Reader
Name:
Name: Paul H. Reader
Title: Secretary
 
       
ATTEST:
NEWALLIANCE BANCSHARES, INC.
   
/s/ Noel Rendell
By: /s/ Merrill B. Blanksteen
Name: Noel Rendell
Name: Merrill B. Blanksteen
Title: Corporate Secretary
Title: Executive Vice President and CFO
       
ATTEST:
NEWALLIANCE BANK
       
/s/ Noel Rendell
By: /s/ Merrill B. Blanksteen
Name: Noel Rendell
Name: Merrill B. Blanksteen
Title: Corporate Secretary
Title: Executive Vice President and CFO
       
ATTEST:
CORNERSTONE BANCORP, INC.
   
/s/ Leigh A. Hardisty
By: /s/ Merrill J. Forgotson
Name: Leigh A. Hardisty
Name: Merrill J. Forgotson
Title: Secretary
Title: President and CEO
       
ATTEST:
CORNERSTONE BANK
   
/s/ Leigh A. Hardisty
By: /s/ Merrill J. Forgotson
Name: Leigh A. Hardisty
Name: Merrill J. Forgotson
Title: Senior Vice President and
Title: Chairman and COO
Secretary
 



11

--------------------------------------------------------------------------------


